Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a Final Office action in response to communications received on 12/08/22.  Claims 1-12, 15, and 24-26 still cancelled.  Claim 13 has been amended.  Therefore, Claims 13, 14, and 16-23 are pending and addressed below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Masters 7,662,409 in view of Frey et al. 2019/011738.
Masters discloses a biocompatible matrix that can serve as a replacement for biological tissue, [col. 39, line 10-30, 39-40] The matrix is to be formed into a film via the use of compression and drying (see abstract). Masters also discloses a film having  anchors 38 that are used for retention of the device (Fig. 16; paragraph 227) (Claim 13). The anchors 38 are part of the film, and therefore, are formed from the same compression and drying process.  Masters also teaches the use of silk and silk fibroin (Claim 22).
Masters teaches the invention as claimed and as discussed above.  However, Masters does not explicitly teach the drying step being subsequent to the compressing step.  
Frey teaches the creation of polymeric scaffolds wherein the compressing step is first, and then the drying step happens after that (paragraph 104).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the method of Masters by insisting that the compression step comes before the drying step in order to produce a scaffold for tissue engineering applications, as taught by Frey (abstract). 
Regarding Claim 17, Masters in view of Frey teaches the method as claimed and as discussed above.  However, Masters in view of Frey does not explicitly teach the percentage of shrinkage of the device during the process.  The percentage of shrinkage would be a “results effective variable”.  Regarding “result’s effective variables”, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Petersen.  See MPEP 2144.05, Section A, Part II. 




Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masters 7,662,409 in in view of Frey et al. 2019/011738, as claimed by Claim 13, further in view of Dokter et al. 2016/0008486. 
Masters in view of Frey teaches the invention as claimed and as discussed above.  However, although implied, Masters in view of Frey does not explicitly teach the freeze drying or the use of lyo protectants.  
Dokter teaches creating a scaffold using freeze drying and lyo protectants before freeze drying (paragraph 76).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the method of Masters in view of Frey with the step of using lyo protectants freeze drying in order to prevent protein denaturation during the freeze drying, as taught by Dokter (paragraph 76).  


Response to Arguments
Applicant's arguments filed 12/08/22 have been fully considered but they are not persuasive.  The Applicant’s representative argues that Masters does not recite compressing/drying the anchoring element particular.  These arguments are not persuasive.  Masters explicitly teaches that a film is created through compressing/drying and that the film may be used to create a device having anchors 38 (paragraph 227).  Therefore, the anchors as well as the rest of the port seal 36 would have undergone the same compressing/drying process.  
Also, the Applicant’s representative argues that Docker is not analogous art because Docker is related to pharmaceutical compositions and Masters is related to tissue repair devices.  In response to applicant's argument that Docker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is well known that tissue repair devices and other implantable device often incorporate pharmaceutical compositions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774